Citation Nr: 1714309	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include the thoracolumbar spine.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2014, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The evidence does not establish that it is at least as likely as not that a low back disability, diagnosed as lumbosacral strain, was manifested during service, or within one year of separation from service, or is otherwise related to service.

2.  The evidence does not establish that it is at least as likely as not that a cervical spine disability, diagnosed as cervical dystonia, was manifested during service, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).
2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F. R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2011 notified the Veteran of the information and evidence necessary to substantiate the claims for service connection and the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.  

The duty to assist the Veteran also has been satisfied in this case.  The service treatment records, private and VA treatment records and VA examination reports are in the claims file.  Moreover, the Board concludes that there has been substantial compliance with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded for the Veteran to undergo further VA examinations with opinions.  The Veteran underwent the requested VA examinations, and opinions with adequate rationales were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F. R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R.  
§§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is seeking service connection for low back and cervical spine disabilities.  He claims that the current disabilities of the low back and cervical spine are related to a jeep injury that occurred during active service.  

The service treatment records show that the Veteran was treated for back pain after being involved in a jeep accident in August 1966.  X-rays taken after the accident were negative.      

Post-service, a November 2011 VA x-ray report of the lumbar spine revealed degenerative changes in the form of anterior osteophytes.  A January 2012 VA MRI of the lower back showed sequestration/disc extrusion of the left lateral recess at L5-S1 and multilevel minimal disc bulge.  A January 2012 VA treatment record reveals that the Veteran complained of the onset of back pain in October 2011.  He reported that while he was playing golf, he developed some mild on/off pain of the lower back which then radiated to the left leg.  The back pain worsened and he went to the emergency room in November 2011.  The assessment was back pain with evidence of protruding disk on recent MRI. 

The Veteran underwent VA examinations in May 2011 and June 2012, however, following appellate review in June 2014, the Board found that both medical opinions were inadequate for adjudicating the Veterans' back claims.  The May 2011 VA spine examination did not find objective evidence to warrant a thoracic or lumbar spine diagnosis or residuals but noted a diagnosis of cervical dystonia.  However, the May 2011 VA examiner stated that the cervical dystonia could not be related to the Veteran's jeep accident during service and did not provide any rationale.  With respect the June 2012 medical opinion, the VA examiner reiterated the same opinion for cervical dystonia and did not provide any rationale for the opinion.  The June 2012 examiner also stated that there was insufficient objective evidence to support that a nexus exists between the jeep accident during service and the findings of the November 2011 radiograph and the January 2012 MRI report.  The examiner did not provide a rationale for the opinion.  The Board remanded the claims for further VA examinations and opinions.  

On VA examination of the lumbar spine in July 2014, the Veteran was diagnosed as having lumbosacral strain.  X-rays of the lumbar spine revealed a stable examination with mild multilevel degenerative changes.  The examiner noted the Veteran's back injury during a jeep accident while on active duty.  The examiner opined that the present lumbar condition was less likely than not etiologically related to the 1966 jeep accident.  The rationale was that the Veteran was seen in 1966 for back pain, but there were no complaints of back pain in 1967 or 1968.  The separation physical dated in January 1968 indicated that the spine was normal and on "report of medical history" there was no mention of back pain.  The examiner stated that there was no evidence of chronicity related to the event, per review of the Veteran's medical records from his primary care provider.  The examiner noted that the Veteran presented with acute back pain on November 2011, with radiculopathy, on playing golf with sudden movements.  The examiner felt that the current issue with radiculopathy is related to a bulging disc noted on the Veteran's last MRI which in turn is attributed to the last incident in 2011. 

On VA examination of the cervical spine in July 2014, the Veteran was diagnosed as having cervical dystonia.  The examiner noted the Veteran's history of a jeep accident during active duty.  At the present time, the Veteran complained of involuntary head movements.  On examination, the examiner noted an irregular tremor of the head which occurred consistently when he turned toward the left.  The examiner noted that the Veteran worked as a machinist for about 40 years during which he repetitively did pulling motions with his left arm and his head turned toward the left.  The examiner opined that the Veteran's cervical dystonia was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that cervical dystonia is a movement disorder that has no pathologic link to trauma.       

Low Back Disability

As noted above, the Veteran has been diagnosed as having lumbosacral strain.  Moreover, there is radiologic evidence of degenerative changes of the lumbar spine. However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which current lumbar spine disability could plausibly be related.  In this regard, the July 2014 VA examiner's opinion is clear - that while the Veteran was involved in a jeep accident during service and complained of back pain, there were no ongoing problems relating to the back and the current lumbar spine condition is not related to the jeep accident. Rather, the examiner relates the Veteran's current lumbar spine condition to sudden movements while playing golf in 2011. 

Furthermore, while arthritis is considered a chronic disease under 38 C.F. R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case. 

The appeal as to service connection for a low back disability must be denied. 

Cervical Spine Disability

In this case, the Veteran has a current diagnosis of cervical dystonia. There is no evidence of a cervical spine disorder in service or for many years thereafter.  Moreover, the persuasive evidence of record indicates that the Veteran's cervical dystonia is not related to his active duty service, to include the jeep accident.  The June 2014 VA examiner noted the Veteran's long post-service occupation as a machinist that involved constant repetitive motion involving his left arm and head.  The examiner determined that the cervical dystonia is a movement disorder that has no link to trauma.  Accordingly, service connection for a cervical spine disability is not warranted.  

Conclusion

In addition to the medical evidence, the Board has also considered the Veteran's personal statements concerning his claimed disabilities. In this regard, the Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person who has not been shown to have the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on complex medical matters, like the diagnosis or etiology of low back and/or cervical spine disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").

Accordingly, the Board concludes that the most probative evidence of record does not support the Veteran's claims of entitlement to service connection for a low back disability and for a cervical spine disability.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of the probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a cervical spine disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


